DETAILED ACTION
Response to Arguments
The amendment filed 14 May 2021 has been entered in full. Accordingly, claims 1-18, 20, and 25 are pending in the application. 
Regarding the rejections under 35 U.S.C. 112(b), Applicant has, in response, amended claim 15 to recite “determining a 3D model”. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, amended claims 1 and 20 to recite: “performing a collision detection between the at least one portion of the first ROI and a virtual object in the first virtual scene based on a soft tissue model; determining a feedback force from the at least one portion of the first ROI based on the soft tissue model, the soft tissue model including an integration of a geometric model and a physical model, the geometric model including a plurality of meshes and the plurality of meshes including a series of nodes, one or more nodes being defined as mass point of the physical model, and two or more adjacent mass points being connected by one or more springs to form the physical model; identifying a second ROI from the first ROI based on the feedback force and a relationship model between feedback forces and characteristic information of different objects, the second ROI being related to the soft tissue in the first ROI; determining, based on the feedback force corresponding to the second ROI, whether the soft tissue is an abnormal tissue; and causing a virtual reality device to convert the feedback force to a sensation signal, the sensation signal assisting a user to determine whether the soft tissue is an abnormal tissue.” Applicant argues that the prior art of record, Avisar and Jang, does not disclose these limitations. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.
Applicant has amended independent claim 14 to recite: “controlling a position of the virtual camera in the virtual scene based on the user interaction information, a region closer to the virtual camera being represented in the virtual scene with a high resolution, and a region far 
The limitation “controlling a position of the virtual camera in the virtual scene based on the user interaction information”, is taught by Avisar in [0161], where the Surgical Theater simulator generates a virtual scene for a surgeon, and in [0161], [0163], and [0165], new virtual scenes are rendered which is effectively “controlling a position of the virtual camera” in response to the surgeon applying actions to the model.
The limitation “a region closer to the virtual camera being represented in the virtual scene with a high resolution, and a region far from the virtual camera being represented with a low resolution” is taught by newly found reference Zhang et al. (Volume Visualization: A Technical Overview with a Focus on Medical Applications, 2011, Journal of Digital Imaging, Vol. 24, No. 4, Pages 640-664), hereinafter “Zhang”, on page 653: “Multiresolution provides users with high-fidelity rendering results in the region of interest while maintaining this region within the context of the whole volume, albeit at a lower resolution”.
Updated art rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the first model” is recited twice and lacks antecedent basis. For the purpose of examination, the examiner treats this limitation as reading “the 3D model”, since that appears to be the intent (see the original versions of the claim in the previous claim sets).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (U.S. Pub. No. 2015/0254422) in view of Jang (Experimental study on restricting the robotic end-effector inside a lesion for safe telesurgery, 2015, Minimally Invasive Therapy, Vol. 24, Pages 317-325), in view of Zhang (Volume Visualization: A Technical Overview with a Focus on Medical Applications, 2011, Journal of Digital Imaging, Vol. 24, No. 4, Pages 640-664).
Claim 14 is met by the combination of Avisar, Jang, and Zhang, wherein
-Avisar teaches:
A method implemented on a computing device having at least one processor and a storage medium (See the Abstract.), the method comprising: 
obtaining image data related to an ROI, the ROI including a colon image represented by a plurality of voxels (See [0084]: “Needed organ surface and volume data are extracted from an existing MRI/CT scan stored in the database. To obtain 3D organ surface data, the system can use a DICOM viewer and data management system such as the OsiriX (or comparable) that is open source software implemented for Apple Macintosh computers, for example. By “tapping into” OsiriX's ability to generate 3D surfaces of organs and organ groups based on the voxel density values with Objective C source code, the Surgical Theater adds an ability to store information about the 3D surfaces and organ types that describe into a flat file in a database.” Also see the volume of interest (VOI) in [0160].); 
building a first virtual scene based on the image data, the first virtual scene revealing at least one portion of the ROI (See [0161]: “The Surgical Theater simulator is based on the cycle of simulation. A volumetric model from the previous item is fed into the simulation. The cycle is composed of (1) High fidelity & realistic visual representation of the model to the surgeon using the IG,”.)
displaying the first virtual scene by a reality display device (See Fig. 1 and [0014].); 
acquiring user interaction information associated with the first virtual scene from an interaction device (See [0161]: “(2) Allowing the surgeon to interact and apply actions to the model using the SUI, (3) translating those interactions to a set of mathematical values that can be applied to the model using the UIIE,”. Then see [0163]: “When the surgeon inserts a tool into the scene, it becomes part of the volumetric model, and as such it is displayed to the surgeon by the IG.” Finally see Table 2 (which is listed after [0117]), in which entity state and collision interaction between two entities are data sent between applications. The “entities” include surgery tools and tissue in [0146].); and 
rendering a second virtual scene based on the user interaction information and the image data (See [0161]: “(4) changing the model itself according to those actions and other relevant inputs (such as patient heart beat etc′) by running the real time tissue deformation model—RTTDE. This updated model is then reflected accordingly by the IG and there goes the cycle of simulation again.” Further see [0165]: “The RTTDE assigns each voxel of the volumetric model its mechanical property using a database of mechanical properties suitable for those kinds of tissue types. The properties are based on studies and research performed in those medical areas. Using the correct mechanical properties per each voxel, the set of action variables received from the UIIE, and by applying FEM algorithm—the RTTDE calculates the new state of the volumetric model. This calculation is done in real time under strict hard real time constraints, so the grid of voxels which is this volumetric model, changes to reflect the new state in real time. This new volumetric model is then reflected by the IG and so goes the cycle of simulation.”)
controlling a position of the virtual camera in the virtual scene based on the user interaction information (See [0161], where the Surgical Theater simulator generates a virtual scene for a surgeon, and in [0161], [0163], and [0165], new virtual scenes are rendered which is effectively “controlling a position of the virtual camera” in response to the surgeon applying actions to the model.)
-Avisar does not explicitly disclose the following; however, Jang teaches:
the user interaction information being generated in a virtual navigation in the first virtual scene that is performed using a virtual camera based on a first eye view and a second eye view (See Fig. 6, user manipulation of the stereo-endoscope based on visual (and tactile) feedback from reconstructed images based on left and right displays.)
-Motivation to combine:
Avisar and Jang together partly teach the limitations of claim 14. Jang is directed to a similar field of art (manipulation of a robotic end-effector for telesurgery). Therefore, Avisar and Jang are combinable. Modifying the system and method of Avisar by adding the capability of user interaction information being generated in a virtual navigation in the first virtual scene that is performed based on a first eye view and a second eye view, as taught by Jang, would yield the expected and predictable result of a more realistic simulation of a surgical procedure. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar and Jang in this way.
-The combination of Avisar and Jang does not appear to disclose the following; however, Zhang teaches:
a region closer to the virtual camera being represented in the virtual scene with a high resolution, and a region far from the virtual camera being represented with a low resolution (See page 653: “Multiresolution provides users with high-fidelity rendering results in the region of interest while maintaining this region within the context of the whole volume, albeit at a lower resolution.”)
-Motivation to combine:
Avisar, Jang, and Zhang together teach the limitations of claim 14. Zhang is directed to a similar field of art (volume rendering for e.g., virtual endoscopy). Therefore, Avisar, Jang, and Zhang are combinable. Modifying the system and method of Avisar & Jang by adding a region closer to the virtual camera being represented in the virtual scene with a high resolution, and a region far from the virtual camera being represented with a low resolution, as taught by Zhang, would yield the expected and predictable result of less computational cost. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar, Jang, and Zhang in this way.

Claim 15 is met by the combination of Avisar, Jang, and Zhang, wherein
-The combination of Avisar, Jang, and Zhang teaches:
The method of claim 14, wherein building the first virtual scene based on the image data comprises:
-And Avisar further teaches:
determining a 3D model, the first model including structure information for reconstructing the ROI based on the image data; and rendering the first virtual scene based on the first model and the image data (See [0160]-[0161]: “The DICOM to “The Model” process is an offline process that reads in the DICOM data files, and converts the 2D set of images to a 3D volumetric model with attributes, that is both presentable (using the IG) and manipulateable (using the UIIE)…The end result of the process is a Volume of Interest (VOI) that good resolution and image quality and is tissue segmented. The output of this process is a data structure that is saved to a repository (per patient) and can be retrieved from disk into the real time simulation system…A volumetric model from the previous item is fed into the simulation. The cycle is composed of (1) High fidelity & realistic visual representation of the model to the surgeon using the IG,”.).

Claim 16 is met by the combination of Avisar, Jang, and Zhang, wherein
-The combination of Avisar, Jang, and Zhang teaches:
The method of claim 14, wherein building the first virtual scene comprises:
-And Jang further teaches:
determining a first image in the first eye view with respect to the first ROI and a second image in the second eye view with respect to the first ROI; and building the first virtual scene based on the first image and the second image (See Fig. 6, right display, left display, and reconstructed surface.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 14.

Claim 17 is met by the combination of Avisar, Jang, and Zhang, wherein
-The combination of Avisar, Jang, and Zhang teaches:
The method of claim 14, wherein 
-And Jang further teaches:
the reality display device includes at least one of a head-mounted display (HMD) device, a handheld device, or a smart glass (See 3D glass in Fig. 3.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 14.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (U.S. Pub. No. 2015/0254422), in view of Jang (Experimental study on restricting the robotic end-effector inside a lesion for safe telesurgery, 2015, Minimally Invasive Therapy, Vol. 24, Pages 317-325), in view of Zhang (Volume Visualization: A Technical Overview with a Focus on Medical Applications, 2011, Journal of Digital Imaging, Vol. 24, No. 4, Pages 640-664), in view of Dachille (U.S. Pub. No. 2009/0063118).
Claim 18 is met by the combination of Avisar, Jang, and Dachille, wherein
-The combination of Avisar and Jang teaches:
The method of claim 14, further comprising:
-The combination of Avisar and Jang does not disclose the following; however, Dachille teaches:
pre-processing the image data, the pre-process including at least one of: purging an electronic gut of the image data; segmenting the colon image from the image data to obtain the ROI; extracting a center line of the colon image; or unfolding an intestinal wall of the colon image (See [0033]: “When free flying through a 3D space (such as a within a colon), a user can lose a sense of direction and orientation or otherwise navigate at some flight speed along some flight path that causes the user to inadvertently pass some region of interest in the virtual image space the user may have found to be of particular interest for careful examination. In this regard, the navigation control device (115) can be adapted to provide some form of tactile feedback to the user (while operating the control device (115) in response to feedback control signals output from the feedback controller (114).” Then see [0031], where ROIs within the colon ROI includes polyps and cysts.).
-Motivation to combine:
Avisar, Jang, and Dachille together teach the limitations of claim 18. Dachille is directed to a similar field of art (interactive navigation and visualization of colon images with force .


Allowable Subject Matter
Claims 1-13, 20, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1 (and similarly in claim 20): “performing a collision detection between the at least one portion of the first ROI and a virtual object in the first virtual scene based on a soft tissue model; determining a feedback force from the at least one portion of the first ROI based on the soft tissue model, the soft tissue model including an integration of a geometric model and a physical model, the geometric model including a plurality of meshes and the plurality of meshes including a series of nodes, one or more nodes being defined as mass point of the physical model, and two or more adjacent mass points being connected by one or more springs to form the physical model; identifying a second ROI from the first ROI based on the feedback force and a relationship model between feedback forces and characteristic information of different objects, the second ROI being related to the soft tissue in the first ROI; determining, based on the feedback force corresponding to the second ROI, whether the soft tissue is an abnormal tissue; and causing a virtual reality device to convert the feedback force to a sensation signal, the sensation signal assisting a user to determine whether the soft tissue is an abnormal tissue.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661